Judgment of the Supreme Court, Bronx County (Barry Salman, J., and a jury), entered January 16, 1990, in favor of the infant plaintiff and against defendants in the amount of $100,000 for past pain and suffering and $100,000 for future pain and suffering, and apportioning liability 90% against defendant G.R.R. Realty Corp. and 10% against defendant City of New York, is unanimously affirmed, without costs or disbursements.
Under the unusual circumstances of this case, we find that a special relationship existed between the infant plaintiff and defendant City imposing a duty on the City to exercise care for plaintiff’s particular benefit (see, Smullen v City of New York, 28 NY2d 66). The conduct of the various City agencies sufficed to establish each of the requisite elements of a special relationship, including the "key element” of "direct contact between agents of the municipality and the injured party.” (Sorichetti v City of New York, 65 NY2d 461, 469.)
The evidence adduced at trial was also sufficient to support the award of damages and the finding that defendant City’s conduct was, to the extent apportioned, a proximate cause of plaintiff’s injuries. Concur — Milonas, J. P., Ross, Asch and Smith, JJ.